FILED
                            NOT FOR PUBLICATION                               OCT 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10062

               Plaintiff - Appellee,              D.C. No. 4:10-cr-00490-FRZ

  v.
                                                  MEMORANDUM *
FRANCISCO HARRISON-IBARRA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Francisco Harrison-Ibarra appeals from the 30-month sentence imposed

following his guilty-plea conviction for re-entry after deportation, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Harrison-Ibarra contends that the district court failed to consider his policy-

based objections to the 16-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii),

and that his sentence is substantively unreasonable. The district court did not

procedurally err and Harrison-Ibarra’s sentence, 16 months below the bottom of

the Guidelines range, is reasonable in light of the totality of the circumstances and

the 18 U.S.C. § 3553(a) sentencing factors. See Gall v. United States, 552 U.S. 38,

51 (2007); United States v. Valencia-Barragan, 608 F.3d 1103, 1108-09 (9th Cir.

2010) (affirming application of a 16-level enhancement based on a prior conviction

for a crime of violence).

      AFFIRMED.




                                           2                                      11-10062